Citation Nr: 0842154	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-33 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for paroxysmal atrial 
fibrillation.

2.  Entitlement to service connection for a right elbow 
injury.

3.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 2007, a 
statement of the case was issued in September 2007, and a 
substantive appeal was received in September 2007.   

The veteran presented testimony at a Board hearing in 
September 2008.  A transcript of the hearing is associated 
with the veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that all three of the claimed disabilities 
are shown in the service medical records.  The claims were 
denied because no VA treatment records were located; and thus 
there was no evidence of current disabilities.  However, 
private treatment reports from Pulmonary Critical Care 
Associates reflect a current diagnosis of asthma.  A January 
2007 progress note reflects that the veteran sought treatment 
for ongoing shortness of breath and chest pain.  

The veteran testified that he is being treated by other 
private physicians, to include Dr. Wolford at Southern Heart, 
and Dr. Cordora at Family Practice.  An undated 
correspondence from the veteran indicates that he is also 
seeking treatment from Dr. Herman Sessions on Kingsley Ave. 
in Orange Park.  The record was held open for 60 days 
following the Board hearing, so that he could submit those 
records.  However, there has been nothing added to the claims 
file.  Additionally, the Board notes that the RO learned that 
there were no VA treatment records at the Gainesville VA 
Medical Center.

The Board finds that even the limited medical records in the 
claims file provide evidence of asthma and possible a heart 
disability.  The veteran's representative requested a VA 
examination(s); and the Board finds that a VA examination(s) 
is warranted to determine if the veteran's claimed 
disabilities are related to service.      

The RO should contact the veteran and request that he submit 
any and all private treatment records pertinent to the 
claims.  The RO should also send him Authorization and 
Consent Form 21-4142.  Finally, the RO should confirm that 
the veteran is not receiving treatment with the VA at a 
Medical Center other than in Gainesville.  

The RO should schedule the veteran for a VA examination(s) to 
determine the nature and extent of the veteran's claimed 
disabilities; and whether they are related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide any and all 
pertinent private treatment records.  The 
RO should inform the veteran that if he 
is unable to provide them, he can 
complete VA Form 21-4142 and the VA will 
attempt to retrieve the records.  

The RO should also ask the veteran if he 
is receiving any treatment with the VA 
for any of the claimed conditions, and if 
so, at which VA Medical Center.  If 
another VA Medical Center is identified, 
the RO should obtain records from that 
Center.

2.  The veteran should be scheduled for a 
VA examination(s) with regard to the 
claimed heart disability, right elbow 
disability, and asthma.  The claims file 
must be made available to the examiner(s) 
for review in connection with the 
examination(s).  Any indicated special 
tests should be accomplished, and clear 
diagnoses reported for any current heart 
disability, right elbow disability, and 
asthma.

Following a review of the relevant 
medical evidence in the claims file, to 
include the service medical records and 
post-service medical records; the medical 
history obtained from the veteran; the 
clinical evaluation; and any tests that 
are deemed necessary, the appropriate 
examiner should be asked whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that any current heart 
disability, right elbow disability, and 
asthma began during or is causally linked 
to any incident of service.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for the claimed disabilities.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.           

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


